Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein the first radiating layer is a first projection area on the first dielectric layer, the second radiating layer is a second projection area on the second dielectric layer, and the ground layer is a third projection area on the second dielectric layer, wherein the first, second, and third projection areas are squared and the center of the projection areas overlap; wherein the first feeder line intersects the first microstrip antenna and a distance between an axis of the first feeder line and the center of the projection areas is 0.3 to 0.4mm; wherein the second feeder line intersects the second microstrip antenna, and a distance between an axis of the second feeder line and the center of the projection areas is 0.45 to 0.55mm”. These features reflect the application’s invention and are not taught by the pertinent prior arts Toriyama (US 5121127), Thiam (US 7277056) and Djerafi (US 9548541). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Toriyama, Thiam and Djerafi to include features of amended claim 1.
Dependent claims 2-9 and 11-13 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 14, prior art of record or most closely prior art fails to disclose, “wherein the first radiating layer is a first projection area on the first dielectric layer, the second radiating layer is a second projection area on the second dielectric layer, and the ground layer is a third projection area on the second dielectric layer, wherein the first, second, and third projection areas are squared and the center of the projection areas overlap; wherein the first feeder line intersects the first microstrip antenna and a 
Dependent claims 15-17 are considered to be allowable by virtue of their dependencies on claim 14.
Regarding claim 18, prior art of record or most closely prior art fails to disclose, “wherein the first radiating layer is a first projection area on the first dielectric layer, the second radiating layer is a second projection area on the second dielectric layer, and the ground layer is a third projection area on the second dielectric layer, wherein the first, second, and third projection areas are squared and the center of the projection areas overlap; wherein the first feeder line intersects the first microstrip antenna and a distance between an axis of the first feeder line and the center of the projection areas is 0.3 to 0.4mm; wherein the second feeder line intersects the second microstrip antenna, and a distance between an axis of the second feeder line and the center of the projection areas is 0.45 to 0.55mm”. These features reflect the application’s invention and are not taught by the pertinent prior arts Toriyama (US 5121127), Thiam (US 7277056) and Djerafi (US 9548541). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Toriyama, Thiam and Djerafi to include features of amended claim 18.
Dependent claims 19-20 are considered to be allowable by virtue of their dependencies on claim 18.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845